ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the physical deterrent must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 12-13, & 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Klem Jr. (US 20090047487 A1) which will herein be referred to as Klem in view of RIDEALGH et. al (WO 2016198901 A1) which will herein be referred to as RIDEALGH.
For claim 1; Klem discloses an avian pest deterrent device, comprising: a tape having: an attachment side disposed with an adhesive (paragraphs [0012]-[0013]); and a bird-visible patterns comprising an ultraviolet light reflecting component and an ultraviolet light absorbing component (abstract).
Klem fails to disclose the tape comprising a plurality of layers and wherein the ultraviolet light reflecting component and the ultraviolet light absorbing component are disposed on different layers.
However, RIDEALGH discloses an avian deterrent device with a plurality of layers wherein an ultraviolet reflecting component (14) and an ultraviolet light absorbing (12) component are disposed on different layers (fig. 4 and page 16; 14-18).
The only distinction between the prior art and the claimed invention is that the prior art is that the UV reflecting and UV absorbing components are not disposed on separate layers however, RIDEALGH discloses UV reflecting and UV absorbing being disposed on separate layers. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Klem by utilizing the known technique of the layered UV reflecting and UV absorbing components to improve the similar device in the same way by creating a layered system that secures the inner layers and deters the avian pests. See MPEP 2143 I. (C).  
For claim 12; The combination of Klem and RIDEALGH teaches all limitations as stated above.
Klem further discloses wherein the tape is translucent to human vision (paragraph [0011]).
For claim 13; The combination of Klem and RIDEALGH teaches all limitations as stated above.
Klem further discloses wherein the ultraviolet light reflecting component and the ultraviolet light absorbing component are imprinted on a plastic sheet (paragraph [0002]).
For claim 15; The combination of Klem and RIDEALGH teaches all limitations as stated above.
Niether Klem nor RIDEALGH disclose the bird visible pattern being a chevron array. 
However, the examiner asserts that it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the chevron array as a pattern, as it would have been a matter of obvious design choice, the pattern may be of whatever form or shape was desired or expedient. A change in form, shape, or design is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144 I. & IV. B.
For claim 16; The combination of Klem and RIDEALGH teaches all limitations as stated above.
Klem further discloses wherein the bird-visible pattern comprises a striped array (fig. 2).
For claim 17; The combination of Klem and RIDEALGH teaches all limitations as stated above.
Klem further discloses wherein the bird-visible pattern comprises a rectangular array (fig. 4).
For claim 18; The combination of Klem and RIDEALGH teaches all limitations as stated above.
Klem fails to disclose a tape comprising a plurality of layers and wherein the ultraviolet light reflecting component and the ultraviolet light absorbing component are disposed on different layers.
However, RIDEALGH discloses wherein the plurality of layers comprises a top layer (fig. 4 the left most (12)), a middle layer (fig. 4 (14) and the (12) layers between the top and bottom layers) and a bottom layer (fig. 4 the right most (12)).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Klem in view of RIDEALGH as applied to claim 1 above, and further in view of BAHAT et al. (WO 2013114368 A2) which will herein be referred to as BAHAT.
For claim 5; The combination of Klem and RIDEALGH teaches all limitations as stated above.
Neither Klem nor RIDEALGH disclose wherein the ultraviolet light reflecting component comprises electronic circuity and a mesh of an ultraviolet LED.
However, BAHAT does disclose wherein a coating comprises electronic circuity and a mesh of an ultraviolet light emitting diodes (pages 13-14; lines 24-14).
The only distinction between the prior art and the claimed invention is that the prior art is that the prior art does not teach the UV reflecting component including electronic circuitry and a mesh of LEDs. According to Klem, the reflective patterns taught may be used or incorporated as a coating, etching, etc. in glasses, plastics, buildings, or window, while BAHAT discloses a thin coating that comprises LEDs to deter birds from a wind turbine. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art element of the LEDs and all the circuitry that coincides with the deterrent methods taught by Klem, in order to yield the predictable result of a light that is visible to the animals in view of the deterrent. See MPEP 2143 I. (A).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Klem in view of RIDEALGH as applied to claim 1 above, and further in view of WERNER (WO 2016007179 A1).
For claim 10; The combination of Klem and RIDEALGH teaches all limitations as stated above.
Neither Klem nor RIDEALGH disclose wherein the ultraviolet light absorbing component comprises methyl anthranilate (Example 2).
However, WERNER does disclose wherein an ultraviolet light absorbing component comprises methyl anthranilate (Example 2).
The only distinction between the prior art and the claimed invention is that the prior art is that the prior art does not teach wherein the ultraviolet light absorbing component comprises methyl anthranilate. However, WERNER does disclose methyl anthranilate to successfully encourage the avoidance of avian creatures (Example 2). Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique of utilizing methyl anthranilate to improve the similar ultralight absorbing component taught by Klem in the same way. See MPEP 2143 I. (C) & (G).
Claims 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klem in view of RIDEALGH as applied to claim 18 above, and further in view of Preiser et. al (US 5700474 A) which will herein be referred to as Preiser.
For claim 19; The combination of Klem and RIDEALGH teaches all limitations as stated above.
Klem fails to disclose a tape comprising a plurality of layers and wherein the ultraviolet light reflecting component and the ultraviolet light absorbing component are disposed on different layers.
However, discloses RIDEALGH the middle layer comprising an ultraviolet component (fig. 4 (14) and page 16; 14-18).
RIDEALGH does not disclose the top layer comprises a chemical avian pest deterrent.
However, Preiser does disclose an exterior layer of a chemical avian pest deterrent (abstract).
The only distinction between the prior art and the claimed invention is that the prior art fails to disclose a layer comprising a top layer of a chemical avian pest deterrent however, Preiser teaches a coating the comprises a chemical avian pest deterrent. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known method as taught by Preiser to improve the similar device taught by the combination of Klem and RIDEALGH in the same way by utilizing the chemical deterrent to further deter the avian pests from the area. See MPEP 2143 I. (C).
For claim 20; The combination of Klem, RIDEALGH, and Preiser teaches all limitations as stated above.
Neither Klem nor RIDEALGH disclose a chemical avian pest deterrent.
However, Preiser discloses wherein the chemical avian pest deterrent in the top layer comprises: methyl anthranilate suspended in a gel (col 2; lines 17-35).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known method as taught by Preiser to improve the similar device taught by the combination of Klem and RIDEALGH in the same way by utilizing the chemical deterrent to further deter the avian pests from the area. See MPEP 2143 I. (C).
Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Klem in view of RIDEALGH as applied to claim 18 above, and further in view of Donoho (US 20110067646 A1).
For claim 21; The combination of Klem and RIDEALGH teaches all limitations as stated above.
Klem fails to disclose a tape comprising a plurality of layers and wherein the ultraviolet light reflecting component and the ultraviolet light absorbing component are disposed on different layers.
However, discloses RIDEALGH the middle layer comprising an ultraviolet component (fig. 4 (14) and page 16; 14-18).
RIDEALGH does not disclose the top layer comprises a physical avian pest deterrent.
However, Donoho discloses a physical avian pest deterrent (para 2 & abstract).
The only distinction between the prior art and the claimed invention is that the prior art fails to disclose a physical deterrent however, Donoho discloses an electrical deterrent. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known method as taught by Donoho to improve the similar device taught by the combination of Klem and RIDEALGH in the same way by utilizing the physical deterrent to further deter the avian pests from the area. See MPEP 2143 I. (C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                                                                                                                     
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642